UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amended Quarterly Report) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended AUGUST 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-52398 WESTMONT RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0773948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 155 108th Avenue NE, Suite 150 Bellevue, WA (Address of principal executive offices) (Zip Code) (206) 922-2203 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Friday 15, October 2010, the Issuer had53,499,660 Shares of Common Stock and 100,000 of Class A Preferred Stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Westmont Resources Inc. (A Development Stage Consolidated Group of Companies) AUGUST 31, 2010 Page Consolidated Balance Sheets as of August 31, 2010 and May 31, 2010 (Unaudited) 3 Consolidated Statements of Expenses for the three months ended August 31, 2010 and 2009; and from Inception through August 31, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended August 31, 2010 and 2009 and from Inception through August 31, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements as of August 31, 2010 (Unaudited) 6 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Company’s Quarterly Report on Form 10-Q (the “Original 10-Q”) for the quarter ended August 31, 2010, as filed with the Securities and Exchange Commission on October 15, 2010, to correct formatting and non-material reclassification changes to the presentation of the Consolidated Financial Statements. The Original 10-Q inadvertently included errors in presentation to the financial statements. This amendment is not intended to update any other information presented in the Original 10-Q. References to the quarterly report on Form 10-Q herein shall refer to this quarterly report on Form 10-Q/A filed on November 5, 2010. 2 WESTMONT RESOURCES INC CONSOLIDATED BALANCE SHEETS (AN EXPLORATION STAGE COMPANY) (Unaudited) (Restated) (Restated) Aug 31, '10 May 31, '10 ASSETS Cash $
